DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                  S.T., the mother and C.E., the father,
                               Appellants,

                                     v.

               DEPARTMENT OF CHILDREN AND FAMILIES
                     and GUARDIAN AD LITEM,
                            Appellees.

                                No. 4D20-44

                               [April 7, 2020]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Michael J. Linn, Judge; L.T. Case No. 31-2018-DP-
000028-AXX.

   S.T., the mother, and C.E., the father, Baltimore, Maryland, pro se.

  Andrew Feigenbaum, Children’s Legal Services, West Palm Beach, for
appellee, Department of Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Samantha C.
Valley, Senior Attorney, Appellate Division, Florida Statewide Guardian Ad
Litem Office, Tallahassee, for appellee, Guardian Ad Litem.

PER CURIAM.

   Affirmed.

GROSS, MAY and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.